            Case 18-50786-jwc                       Doc 82            Filed 05/25/19 Entered 05/25/19 18:50:41                  Desc Main
                                                                      Document     Page 1 of 14




 Fill in this information to identify the case:

 Debtor name         LEI Transportation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         18-50786-JWC
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule             A/B, D, and H
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 25, 2019                            X /s/ Michael D. Walling
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael D. Walling
                                                                       Printed name

                                                                       C.E.O.
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-50786-jwc                                 Doc 82               Filed 05/25/19 Entered 05/25/19 18:50:41                                                           Desc Main
                                                                                    Document     Page 2 of 14
 Fill in this information to identify the case:

 Debtor name            LEI Transportation, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)               18-50786-JWC
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            19,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            19,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,821,530.25


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           784,781.94


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,606,312.19




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82           Filed 05/25/19 Entered 05/25/19 18:50:41                            Desc Main
                                                                     Document     Page 3 of 14
 Fill in this information to identify the case:

 Debtor name         LEI Transportation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         18-50786-JWC
                                                                                                                                         Check if this is an
                                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                               Last 4 digits of account
                                                                                                              number


           3.1.     Fidelity Bank                                             checking                        5944                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                             $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                   0.00   -                                0.00 = ....                                     $0.00
                                              face amount                         doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82           Filed 05/25/19 Entered 05/25/19 18:50:41                       Desc Main
                                                                     Document     Page 4 of 14
 Debtor         LEI Transportation, Inc.                                                           Case number (If known) 18-50786-JWC
                Name


           11b. Over 90 days old:                                      0.00   -                                  0.00 =....                           $0.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                      $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of         Valuation method used   Current value of
                                                                                  debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 39.       Office furniture
           office furniture                                                                 Unknown                                               $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           office equipment                                                                 Unknown                                               $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                    $1,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82           Filed 05/25/19 Entered 05/25/19 18:50:41                Desc Main
                                                                     Document     Page 5 of 14
 Debtor         LEI Transportation, Inc.                                                      Case number (If known) 18-50786-JWC
                Name

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2012 Kenworth T660 tractor                                        Unknown                                         $18,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                        $18,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 18-50786-jwc                          Doc 82            Filed 05/25/19 Entered 05/25/19 18:50:41                                         Desc Main
                                                                          Document     Page 6 of 14
 Debtor          LEI Transportation, Inc.                                                                            Case number (If known) 18-50786-JWC
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $18,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $19,000.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $19,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82           Filed 05/25/19 Entered 05/25/19 18:50:41                                 Desc Main
                                                                     Document     Page 7 of 14
 Fill in this information to identify the case:

 Debtor name         LEI Transportation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)             18-50786-JWC
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Amur Equipment Finance                         Describe debtor's property that is subject to a lien                   $28,659.25                $18,000.00
       Creditor's Name                                2012 Kenworth T660 tractor
       Amanda Griepenstroh
       308 North Locust Street, #
       100
       Grand Island, NE 68801
       Creditor's mailing address                     Describe the lien
                                                      title lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2077;3570
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Capital Advance Services
 2.2                                                                                                                         $75,000.00                      $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Merchant Security Agreement
       30 Braod Street, 14th Floor
       New York, NY 10004
       Creditor's mailing address                     Describe the lien
                                                      Merchant Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/01/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82           Filed 05/25/19 Entered 05/25/19 18:50:41                               Desc Main
                                                                     Document     Page 8 of 14
 Debtor       LEI Transportation, Inc.                                                                 Case number (if know)     18-50786-JWC
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Fast Advance Funding,
 2.3                                                                                                                       $1,300,000.00               $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                factoring agreement
       141 N. 2nd Street
       Philadelphia, PA 19106
       Creditor's mailing address                     Describe the lien
                                                      factoring agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       04/20/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Funding Circle USA, Inc.                       Describe debtor's property that is subject to a lien                     $76,541.00              $0.00
       Creditor's Name                                future receivables
       PO Box 1719
       Portland, OR 97207-1719
       Creditor's mailing address                     Describe the lien
                                                      Business Loan and Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/24/2015                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Kash Capital                                   Describe debtor's property that is subject to a lien                     $52,465.00              $0.00
       Creditor's Name                                Secured Merchant Agreement
       1022 Avenue M.
       Brooklyn, NY 11230
       Creditor's mailing address                     Describe the lien
                                                      Secured Merchant Agreement


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82           Filed 05/25/19 Entered 05/25/19 18:50:41                                Desc Main
                                                                     Document     Page 9 of 14
 Debtor       LEI Transportation, Inc.                                                                 Case number (if know)      18-50786-JWC
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/22/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   ML Factors Funding L.L.C.                      Describe debtor's property that is subject to a lien                      $52,465.00              $0.00
       Creditor's Name                                Future Receivables Agreement
       456A Central Avenue
       Suite 128
       Cedarhurst, NY 11516
       Creditor's mailing address                     Describe the lien
                                                      Future Receivables Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/24/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Pearl Delta Funding, LLC                       Describe debtor's property that is subject to a lien                     $114,400.00              $0.00
       Creditor's Name                                Revenue purchase Agreement
       100 William Street
       Suite 900
       New York, NY 10038
       Creditor's mailing address                     Describe the lien
                                                      Revenue purchase Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       08/22/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82            Filed 05/25/19 Entered 05/25/19 18:50:41                                Desc Main
                                                                     Document      Page 10 of 14
 Debtor       LEI Transportation, Inc.                                                                 Case number (if know)       18-50786-JWC
              Name

        Trilogy Consulting Group,
 2.8                                                                                                                           $122,000.00                  $0.00
        LLC                                           Describe debtor's property that is subject to a lien
        Creditor's Name                               future receivables
        Harlin Schwartzman, V.P.
        1001 Ave. The Americas
        11th Fl
        New York, NY 10018
        Creditor's mailing address                    Describe the lien
                                                      Future Receivables Purchase Agreement
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        09/25/2017                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,821,530.2
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         5

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82            Filed 05/25/19 Entered 05/25/19 18:50:41                 Desc Main
                                                                     Document      Page 11 of 14
 Fill in this information to identify the case:

 Debtor name         LEI Transportation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         18-50786-JWC
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Mike Walling                      2679 Peppermint Drive                              Funding Circle USA,               D   2.4
                                               Tucker, GA 30084                                   Inc.                              E/F
                                                                                                                                    G




    2.2      Mike Walling                      2679 Peppermint Drive                              Kash Capital                      D   2.5
                                               Tucker, GA 30084                                                                     E/F
                                                                                                                                    G




    2.3      Mike Walling                      2679 Peppermint Drive                              Capital Advance                   D   2.2
                                               Tucker, GA 30084                                   Services LLC                      E/F
                                                                                                                                    G




    2.4      Mike Walling                      2679 Peppermint Drive                              Pearl Delta Funding,              D   2.7
                                               Tucker, GA 30084                                   LLC                               E/F
                                                                                                                                    G




    2.5      Mike Walling                      2679 Peppermint Drive                              Fast Advance                      D   2.3
                                               Tucker, GA 30084                                   Funding, LLC                      E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 18-50786-jwc                       Doc 82            Filed 05/25/19 Entered 05/25/19 18:50:41               Desc Main
                                                                     Document      Page 12 of 14
 Debtor       LEI Transportation, Inc.                                                       Case number (if known)   18-50786-JWC


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Mike Walling                      2679 Peppermint Drive                              U.S. Bank                      D
                                               Tucker, GA 30084                                                                  E/F       3.580
                                                                                                                                 G




    2.7      Mike Walling                      2679 Peppermint Drive                              First Bankcard                 D
                                               Tucker, GA 30084                                                                  E/F       3.209
                                                                                                                                 G




    2.8      Mike Walling                      2679 Peppermint Drive                              Amur Equipment                 D   2.1
                                               Tucker, GA 30084                                   Finance                        E/F
                                                                                                                                 G




Official Form 206H                                                            Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
Case 18-50786-jwc   Doc 82    Filed 05/25/19 Entered 05/25/19 18:50:41   Desc Main
                             Document      Page 13 of 14


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                               :               Case No. 18-50786-JWC
                                     :
LEI TRANSPORTATION, INC.,            :               Chapter 11
                                     :
     Debtor.                         :
_____________________________________:


                             CERTIFICATE OF SERVICE

     This is to certify that I have on this day electronically
filed the foregoing AMENDED SCHEDULES and related papers using
the Bankruptcy Court’s Electronic Case Filing program, which
sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case filing program:

   •   Timothy J. Burson        tjb@boviskyle.com; lholl@boviskyle.com
   •   Thomas Wayne Dworschak     thomas.w.dworschak@usdoj.gov;
       lisa.maness@usdoj.gov; ltctommyd@aol.com

     I further certify that on this day I caused a copy of this
document to be served via first class U.S. Mail, with adequate
postage prepaid, on the following party at the address shown:

FC Marketplace, LLC
c/o Becket & Lee LLP
PO Box 3002
Malvern, PA 19355-0701

       This the 25th day of May, 2019.
                                               /s/ Paul Reece Marr
                                              Paul Reece Marr
                                              GA Bar No. 471230
Paul Reece Marr, P.C.
Suite 960
300 Galleria Parkway, NW
Atlanta, Georgia 30339
770-984-2255

                                        −1−
Case 18-50786-jwc   Doc 82    Filed 05/25/19 Entered 05/25/19 18:50:41   Desc Main
                             Document      Page 14 of 14
